OPINION of the court, by
Judge Boyle.
This is an appeal from a judgment in ejectment. On the trial of the cause in the circuit court, a point was made on a case reserved, “ whether other proof besides the report of the surveyor, is necessary to prove boundary, in an action of ejectment.” The court being of opinion, that other proof was not necessary, gave judgment for the plaintiff; the errors assigned, question the correctness of this opinion.
No particular objections are made to the report of the surveyor in this cause, nor is Jt in fact, by the reserved case or in any other way made a part of the record. The point made seems to question the propriety of admitting as evidence in any case, the surveyor’s report, only as auxiliary to other proof. Understanding this to be the question propounded by the reserved case to the circuit court, we can have no hesitation in assenting to the correctness of the opinion pronounced by that court.
The surveyor’s report, by presenting as it were the land in dispute in miniatare to the view of the court, tends greatly to the elucidation of the points in controversy, by rendering more intelligible other testimony in the cause ; for this purpose it is conceded by the appellant’s counsel, it is competent evidence ; but if competent at all, there can be little doubt that it may be received as substantive proof. In order to present a view of the disputed land to the court, the surveyor’s report must fee taken as evidence of the courses and distances, and the' present existence of the objects to and from which the lines are reported to run. A coincidence in these respects with the description given by the deed or. patent, especially if there he in the objects referred to, any peculiarity, and they are of an imperishable nature, may, to any rational mind, be very satisfactory evidence of the identity of the land granted or conveyed.
*116will however be conclusive in no case, being sub-íect t0 impeached or falsified, by other proof: whether in any case it will be satisfactory evidence to establish the identity or boundary of the land in controversy, will depend upon the peculiar circumstances of the case, and is a point of fact for the jury, and not of law, for the court to decide.-Judgment affirmed.